Title: To Thomas Jefferson from “A——X,” [26 February 1802]
From: “A——X”
To: Jefferson, Thomas


          
            [26 Feb. 1802]
          
          “Read this
          “And then to dinner
          “With what appetite
          you may”
          You are in danger a dreadful plot is forming against you— p—n. the method
          —Julius Cæsar was cautioned for the Ides of March—I caution you for the last of April
          
            A—X
          
          
            NB. a curly headed
            one legged
            man head
          
        